NOTE PURCHASE AGREEMENT




NOTE PURCHASE AGREEMENT, dated as of December 28, 2010 (“Agreement”), between PC
Group, Inc., a Delaware corporation (the “Company”), and York Credit
Opportunities Master Fund, L.P., a Cayman Islands exempted limited partnership
(“York”).


RECITALS:


A.
York is the holder of 5% Convertible Subordinated Notes due 2011 issued by the
Company to York in the aggregate principal amount of $3,410,000 (plus all
accrued and unpaid interest thereon) (the “Notes”);



B.
The Company desires to repurchase from York, and York desires to sell to the
Company, the Notes on the terms and conditions set forth herein;



NOW THEREFORE, the parties hereto agree as follows:


1.           PURCHASE AND SALE OF NOTES. Subject to the terms and conditions
herein set forth, York hereby agrees to sell to the Company, and the Company
hereby agrees to repurchase the Notes, for an aggregate purchase price equal to
the sum of (a) $886,600 plus (b) $84,302.78, representing all accrued and unpaid
interest thereon through the date hereof (the “Purchase Price”).
 
2.           CLOSING. The closing of the purchase and sale of the Notes
(“Closing”) shall take place upon the receipt by York of the Purchase Price in
good funds by wire transfer to an account or accounts designated in writing by
York [as set forth on Schedule 1 annexed hereto].  Within four (4) business days
following the Closing, York will deliver the Note certificates to the Company.
 
3.           REPRESENTATIONS AND WARRANTIES OF YORK. York hereby represents and
warrants to the Company as follows:
 
(a)           York is the record and beneficial owner of, and has good and
marketable title to, the Notes, free and clear of all liens, security interests,
charges, claims, restrictions and other encumbrances.
 
(b)           York has the full legal power to execute and deliver this
Agreement and to perform its obligations hereunder and thereunder.  All acts
required to be the taken by York to enter into this Agreement and to carry out
the transactions contemplated hereby have been properly taken, and this
Agreement constitutes the legal, valid and binding obligation of York,
enforceable in accordance with its terms.
 
(c)           York recognizes that its right to acquire equity securities of the
Company by converting the Notes will be surrendered as a result of the
transactions contemplated by this Agreement and that it will no longer have any
right to receive any payment of principal or accrued but unpaid interest on the
Notes.

 

--------------------------------------------------------------------------------

 



 
(d)           York has had both the opportunity to ask questions and receive
answers from the officers and directors of the Company concerning the business
and operations of the Company and to obtain any additional information regarding
the Company and its business and operations to the extent the Company possesses
such information or can acquire it without unreasonable effort or expense
necessary to verify the accuracy of such information, including reports filed by
the Company with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended. York acknowledges that the Company
has material nonpublic information about the Company and the Notes which could
have a material effect on the business and financial condition of the Company
and the value of the Notes, and York confirms to the Company that York is not
relying on any such nondisclosures of the Company, if any, and is not relying on
any representations or warranties of the Company not set forth in this
Agreement.
 
(e)           York possesses sufficient knowledge and experience in financial
and business matters to enable it to evaluate the merits and risks of the sale
of the Notes to the Company and the transactions contemplated by this Agreement.
 
4.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby
represents and warrants to York as follows:
 
(a)           The Company has the full legal power to execute and deliver this
Agreement and to perform its obligations hereunder and thereunder.  All acts
required to be the taken by the Company to enter into this Agreement and to
carry out the transactions contemplated hereby have been properly taken; and
this Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms.
 
5.           MISCELLANEOUS.
 
(a)           The warranties and representations of the Company and York
contained in or made pursuant to this Agreement shall survive the closing of the
transaction contemplated by this Agreement and they shall in no way be affected
by any investigation of the subject matter thereof made by or on behalf of the
Company or York.
 
(b)           This Agreement shall be binding upon and inure to the benefit of
each party hereto and its respective legal representatives, successors and
assigns.  This Agreement constitutes the entire understanding and agreement
between the parties with regard to the subject matter hereof and may not be
amended or modified except by a written agreement specifically referring to this
Agreement signed by all the parties.  No waiver of any breach or default
hereunder shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.
 
(c)           This Agreement shall be governed by and construed under the
internal laws of the State of New York, disregarding any principles of conflicts
of laws.

 

--------------------------------------------------------------------------------

 

(d)           In the event of any dispute under this Agreement between the
parties, but not as to any third parties, then and in such event, each party
agrees that the same shall be submitted to the American Arbitration Association
(AAA) in the City of New York, State of New York, for its decision and
determination in accordance with its rules and regulations then in effect.  The
panel shall consist of three arbitrators, as mutually determined, provided that
if the parties cannot agree on one or more of the arbitrators, then the AAA will
designate the arbitrators.  Each of the parties agrees that the decision and or
award made by the AAA may be entered as a judgment of the courts of the State of
New York and shall be enforceable as such.
 
(e)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  The parties agree that this Agreement may be
executed by facsimile copy or other electronic signature, which signature will
be treated for all purposes as an original signature.
 
(f)           Any notice required or permitted under this Agreement shall be
given in writing and shall either be delivered personally or sent by certified
mail, return receipt requested, postage prepaid, or by Federal Express next
business day service with signed receipt required, to the addresses set forth on
the signature page, or to such other address as either shall have specified by
notice in writing to the other, and shall be deemed duly given hereunder when so
delivered.
 
(g)           The section headings are inserted only as a matter of convenience
and for reference and in no way define, limit or describe the scope or intent of
any provision of this Agreement.
 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first above written.


YORK CREDIT OPPORTUNITIES MASTER FUND, L.P.


By: York Credit Opportunities Domestic Holdings, LLC, its General Partner
 
By:
/s/ Adam J. Semler
 
Name: Adam J. Semler
Title: Chief Operating Officer
Address: c/o York Capital Management Global Advisors, LLC
767 Fifth Avenue
17th Floor
New York, NY 10153





PC GROUP,  INC.


By:
/s/ Gray Hudkins
 
Name: Gray Hudkins
Title: President and CEO
Address: 419 Park Avenue South

New York, New York 10016

 

--------------------------------------------------------------------------------

 
 
NOTE PURCHASE AGREEMENT


NOTE PURCHASE AGREEMENT, dated as of December 28, 2010 (“Agreement”), between PC
Group, Inc., a Delaware corporation (the “Company”), and York Credit
Opportunities Fund, L.P., a Delaware limited partnership (“York”).


RECITALS:


A.
York is the holder of 5% Convertible Subordinated Notes due 2011 issued by the
Company to York in the aggregate principal amount of $1,590,000 (plus all
accrued and unpaid interest thereon) (the “Notes”);



B.
The Company desires to repurchase from York, and York desires to sell to the
Company, the Notes on the terms and conditions set forth herein;



NOW THEREFORE, the parties hereto agree as follows:


1.           PURCHASE AND SALE OF NOTES. Subject to the terms and conditions
herein set forth, York hereby agrees to sell to the Company, and the Company
hereby agrees to repurchase the Notes, for an aggregate purchase price equal to
the sum of (a) $413,400 plus (b) $39,308.33, representing all accrued and unpaid
interest thereon through the date hereof (the “Purchase Price”).
 
2.           CLOSING. The closing of the purchase and sale of the Notes
(“Closing”) shall take place upon the receipt by York of the Purchase Price in
good funds by wire transfer to an account or accounts designated in writing by
York [as set forth on Schedule 1 annexed hereto].  Within four (4) business days
following the Closing, York will deliver the Note certificates to the Company.
 
3.           REPRESENTATIONS AND WARRANTIES OF YORK. York hereby represents and
warrants to the Company as follows:
 
(a)           York is the record and beneficial owner of, and has good and
marketable title to, the Notes, free and clear of all liens, security interests,
charges, claims, restrictions and other encumbrances.
 
(b)           York has the full legal power to execute and deliver this
Agreement and to perform its obligations hereunder and thereunder.  All acts
required to be the taken by York to enter into this Agreement and to carry out
the transactions contemplated hereby have been properly taken, and this
Agreement constitutes the legal, valid and binding obligation of York,
enforceable in accordance with its terms.
 
(c)           York recognizes that its right to acquire equity securities of the
Company by converting the Notes will be surrendered as a result of the
transactions contemplated by this Agreement and that it will no longer have any
right to receive any payment of principal or accrued but unpaid interest on the
Notes.

 

--------------------------------------------------------------------------------

 
 
(d)           York has had both the opportunity to ask questions and receive
answers from the officers and directors of the Company concerning the business
and operations of the Company and to obtain any additional information regarding
the Company and its business and operations to the extent the Company possesses
such information or can acquire it without unreasonable effort or expense
necessary to verify the accuracy of such information, including reports filed by
the Company with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended. York acknowledges that the Company
has material nonpublic information about the Company and the Notes which could
have a material effect on the business and financial condition of the Company
and the value of the Notes, and York confirms to the Company that York is not
relying on any such nondisclosures of the Company, if any, and is not relying on
any representations or warranties of the Company not set forth in this
Agreement.
 
(e)           York possesses sufficient knowledge and experience in financial
and business matters to enable it to evaluate the merits and risks of the sale
of the Notes to the Company and the transactions contemplated by this Agreement.
 
4.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby
represents and warrants to York as follows:
 
(a)           The Company has the full legal power to execute and deliver this
Agreement and to perform its obligations hereunder and thereunder.  All acts
required to be the taken by the Company to enter into this Agreement and to
carry out the transactions contemplated hereby have been properly taken; and
this Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms.
 
5.           MISCELLANEOUS.
 
(a)           The warranties and representations of the Company and York
contained in or made pursuant to this Agreement shall survive the closing of the
transaction contemplated by this Agreement and they shall in no way be affected
by any investigation of the subject matter thereof made by or on behalf of the
Company or York.
 
(b)           This Agreement shall be binding upon and inure to the benefit of
each party hereto and its respective legal representatives, successors and
assigns.  This Agreement constitutes the entire understanding and agreement
between the parties with regard to the subject matter hereof and may not be
amended or modified except by a written agreement specifically referring to this
Agreement signed by all the parties.  No waiver of any breach or default
hereunder shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.
 
(c)           This Agreement shall be governed by and construed under the
internal laws of the State of New York, disregarding any principles of conflicts
of laws.

 

--------------------------------------------------------------------------------

 

(d)           In the event of any dispute under this Agreement between the
parties, but not as to any third parties, then and in such event, each party
agrees that the same shall be submitted to the American Arbitration Association
(AAA) in the City of New York, State of New York, for its decision and
determination in accordance with its rules and regulations then in effect.  The
panel shall consist of three arbitrators, as mutually determined, provided that
if the parties cannot agree on one or more of the arbitrators, then the AAA will
designate the arbitrators.  Each of the parties agrees that the decision and or
award made by the AAA may be entered as a judgment of the courts of the State of
New York and shall be enforceable as such.
 
(e)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  The parties agree that this Agreement may be
executed by facsimile copy or other electronic signature, which signature will
be treated for all purposes as an original signature.
 
(f)           Any notice required or permitted under this Agreement shall be
given in writing and shall either be delivered personally or sent by certified
mail, return receipt requested, postage prepaid, or by Federal Express next
business day service with signed receipt required, to the addresses set forth on
the signature page, or to such other address as either shall have specified by
notice in writing to the other, and shall be deemed duly given hereunder when so
delivered.
 
(g)           The section headings are inserted only as a matter of convenience
and for reference and in no way define, limit or describe the scope or intent of
any provision of this Agreement.
 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first above written.



YORK CREDIT OPPORTUNITIES FUND, L.P.


By: York Credit Opportunities Domestic Holdings, LLC, its General Partner


By:
/s/ Adam J. Semler
 
Name: Adam J. Semler
Title: Chief Operating Officer
Address: c/o York Capital Management Global Advisors, LLC
767 Fifth Avenue
17th Floor
New York, NY 10153
   
PC GROUP,  INC.
 
By:
/s/ Gray Hudkins   
Name: Gray Hudkins
Title: President and CEO
Address: 419 Park Avenue South
New York, New York 10016

 
 

--------------------------------------------------------------------------------

 